Notice of Pre-AIA  or AIA  Status

         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 1-9 are allowed because none of the prior art references of record teaches at least one print liquid supply interconnect, each interconnect comprising a guide feature that is adjacent a first needle extending between a first keyed slot and the first needle; and an electrical interface to establish a data transmission path between the print liquid supply and the ejection device, the electrical interface disposed between the first needle and a second keyed slot in the combination as claimed. 

           Claims 10-15 are allowed because none of the prior art references of record teaches a printer comprising a print liquid supply interconnect that includes a guide feature adjacent a first needle extending between a first keyed slot and the first needle; an electrical interface to establish a data transmission path between the print liquid supply and the ejection device, the electrical interface disposed between the first needle and a second keyed slot; a rod behind each keyed slot; a retractable plate to: when a print liquid supply is not present, extend past the at least one needle and electrical interface to protect the at least one needle and electrical interface from mechanical damage; and when a print liquid supply is inserted, retract to: expose the at least one needle to the print liquid supply; and expose the electrical interface to a corresponding interface on the print liquid supply; and two keyed slots disposed on either side of the first needle to: allow matching protrusions to act upon corresponding rods; and prevent non-matching protrusions from acting upon the corresponding rods in the combination as claimed. 



Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,835,817; US Pub. 2004/0183873) cited in the PTO 892 form show an interconnection which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 

           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH T VO/Primary Examiner, Art Unit 2853